
	
		II
		110th CONGRESS
		1st Session
		S. 820
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2007
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish demonstration projects to provide at-home
		  infant care benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Choices in Child Care
			 Act.
		2.FindingsCongress finds the following:
			(1)Currently, child
			 care assistance for children from low-income working families is severely
			 underfunded, allowing only 1 in 7 eligible children to receive child care
			 assistance for children from birth to age 13.
			(2)Funding for the
			 Child Care and Development Block Grant Act of 1990 has remained relatively flat
			 for 5 years, making it more difficult for children from eligible families to
			 receive child care assistance.
			(3)In the majority
			 of United States families, parents, whether married or single, must work to
			 provide economic security for their families and, not the least, for the
			 infants newly welcomed into the families. Fifty-five percent of women with
			 children less than 1 year of age are part of the workforce, while 73 percent of
			 women with children 1 year of age or older are in the workforce.
			(4)Research shows
			 that the quality and nature of caretaking in the first months and years of life
			 are critical to a young child's subsequent brain development, social
			 development, and well-being. Healthy early development depends on nurturing and
			 responsible relationships.
			(5)Research also
			 shows that there is an extreme shortage of quality, affordable child care for
			 infants. Numerous studies document lack of infant care and, in particular,
			 affordable care that meets basic health and safety standards, particularly in
			 rural areas. The current number of infant slots of licensed child care
			 providers can only meet 18 percent of the potential need. The shortage is even
			 more acute in rural areas, especially those with a high percentage of low-wage
			 residents.
			(6)For the
			 well-being of United States children, and for the economic security of the
			 families on which the children depend, working parents should be able to
			 provide child care for infants themselves without undermining family economic
			 stability.
			3.At-home infant
			 careThe Child Care and
			 Development Block Grant Act of 1990 is amended by inserting after section 658G
			 (42 U.S.C. 9858e) the following:
			
				658H.Demonstration
				projects to provide at-home infant care benefits
					(a)Authority To
				award grants
						(1)In
				generalThe Secretary shall award grants to not less than 5 and
				not more than 7 States to enable such States to carry out demonstration
				projects to provide at-home infant care benefits to eligible low-income
				families.
						(2)Indian
				tribesThe Secretary may award grants to Indian tribes under this
				subsection. An Indian tribe that receives a grant under this subsection shall
				carry out a demonstration project to provide at-home infant care benefits to
				eligible low-income families. The Indian tribe shall carry out the
				demonstration project in the same manner, and to the same extent, as a State
				that receives a grant under this subsection, except that the Secretary may
				modify the requirements of this section as appropriate with respect to the
				Indian tribe.
						(3)CalculationAny
				grant awarded to an Indian tribe under paragraph (2) shall not be counted in
				determining the number of grants awarded to States under paragraph (1).
						(b)Demonstration
				projects
						(1)Application for
				participation and selection of States
							(A)In
				generalTo be eligible to participate in the program carried out
				under this section and receive a grant under subsection (a) to carry out a
				demonstration project, a State shall submit an application to the Secretary at
				such time, in such manner, and containing such information as the Secretary may
				require.
							(B)NoticeNot
				later than 90 days after the date of enactment of Choices in Child Care Act,
				the Secretary shall publish in the Federal Register a notice of opportunity to
				participate in the program and receive such a grant, specifying the contents of
				an application described in subparagraph (A). The notice shall include a
				timeframe for States to submit such an application, and shall provide that all
				such applications shall be submitted not later than 270 days after such date of
				enactment.
							(C)Selection
								(i)In
				generalThe Secretary shall review the applications and select
				the participating States not later than 1 year after such date of
				enactment.
								(ii)CriteriaIn
				selecting the participating States, the Secretary shall—
									(I)seek to ensure
				geographic diversity; and
									(II)give priority to
				States—
										(aa)whose
				applications demonstrate a strong commitment to improving the quality of infant
				care and the choices available to parents of infants;
										(bb)with experience
				relevant to the operation of at-home infant care programs; and
										(cc)in
				which there are demonstrable shortages of infant care.
										(2)Required
				certificationsA State selected to be a participating State shall
				provide certifications to the Secretary, with respect to the demonstration
				project to be carried out by the State, that—
							(A)during the period
				during which the State carries out the demonstration project, the State will
				not reduce expenditures for child care services below the level of such
				expenditures made by the State in the fiscal year preceding the fiscal year in
				which the State began to carry out the project;
							(B)the State, in
				carrying out the demonstration project—
								(i)will not give
				priority or preference to—
									(I)eligible
				low-income families seeking to receive at-home infant care benefits through the
				demonstration project; over
									(II)other eligible
				low-income families on a waiting list for child care assistance through another
				program in the State; but
									(ii)will select a
				combination of families described in clause (i)(I) and families described in
				(i)(II) to receive at-home infant care benefits;
								(C)the State
				will—
								(i)provide parents
				applying to receive at-home infant care benefits with in- formation on the
				range of options for child care available to the parents;
								(ii)ensure that
				approved applicants for at-home infant care benefits are permitted to choose
				between receipt of at-home infant care benefit subsidies, and receipt of
				certificates that may be used with an eligible child care provider for child
				care needed for employment; and
								(iii)provide that a
				family receiving at-home infant care benefit subsidies may exchange the
				subsidies for certificates described in clause (ii) at any time during the
				family’s participation in the demonstration project;
								(D)the State will
				develop or update, and implement, a plan to improve the quality of infant care
				in the State, and provide parent education and support services to participants
				in the demonstration project; and
							(E)the State will
				cooperate with information collection and evaluations conducted by the
				Secretary.
							(3)Family
				eligibility
							(A)In
				generalTo be eligible to receive at-home infant care benefits
				through a demonstration project under this section, a family shall—
								(i)have a family
				income that does not exceed the limit specified in section 658P(4)(B);
								(ii)include a child
				under the age of 12 months (or, at the election of the State carrying out the
				demonstration project, 24 months);
								(iii)include a
				parent who had a recent work history (as determined in accordance with the
				State's requirements for such a work history) prior to application for the
				at-home infant care benefits; and
								(iv)meet such other
				eligibility requirements as the State may establish.
								(B)Two-Parent
				familiesA State selected to carry out a demonstration project
				under this section shall permit 2-parent families to participate in the project
				but may not limit participation in the project to such families.
							(4)Amount of
				assistanceThe amount of an at-home infant care benefit provided
				to an eligible low-income family under this section for a month shall not
				exceed the monthly amount obtained by applying 100 percent of the State’s
				maximum rate for a licensed family child care provider for full-time infant
				care.
						(5)TANF
				assistanceThe receipt of an at-home infant care benefit under
				this section shall not be considered to be assistance for any purpose under the
				program of block grants to States for temporary assistance for needy families
				established under part A of title IV of the Social Security Act (42 U.S.C. 601
				et seq.).
						(6)Benefit not
				treated as incomeNotwithstanding any other provision of law, the
				value of an at-home infant care benefit shall not be treated as income for
				purposes of any Federal or federally-assisted program that bases eligibility,
				or the amount of benefits or services provided, on need.
						(c)Evaluation and
				report to Congress
						(1)In
				generalThe Secretary shall conduct an evaluation of the
				demonstration projects carried out under this section and submit a report to
				Congress containing the results of such evaluation not later than 4 years after
				the date of enactment of Choices in Child Care Act.
						(2)RequirementsIn
				conducting the evaluation, the Secretary shall examine the following:
							(A)Implementation
				experiences of the States carrying out the demonstration projects in developing
				and operating projects providing at-home infant care benefits, including design
				issues and issues in coordinating at-home infant care benefits provided under
				this section with benefits provided or funded under another provision of this
				Act in the State.
							(B)The
				characteristics of families seeking to participate and participating in the
				demonstration projects providing at-home infant care benefits funded under this
				section.
							(C)The length of
				participation by families in such demonstration projects and the reasons for
				the families ceasing to participate in the demonstration projects.
							(D)The prior and
				subsequent employment of the participating families and the effect of the
				demonstration project participation on subsequent employment of the
				families.
							(E)The costs and
				benefits of the demonstration projects.
							(F)The effectiveness
				of State efforts (including tribal efforts) to improve the quality of infant
				care during the periods in which the demonstration projects are carried
				out.
							(3)Reservation of
				fundsFrom the amount appropriated under section 658B(b) for a
				fiscal year, the Secretary shall reserve $1,000,000 for purposes of conducting
				the evaluation required under this
				subsection.
						.
		4.Authorization of
			 appropriations and conforming amendments
			(a)Authorization
			 of appropriationsSection 658B of the Child Care and Development
			 Block Grant Act of 1990 (42 U.S.C. 9858) is amended—
				(1)by
			 inserting:(a) In
			 General.—before There
			 is;
					(2)by inserting
			 (other than section 658H) after this subchapter;
			 and
				(3)by adding at the
			 end the following:
					
						(b)Demonstration
				projects to provide at-home infant care benefitsThere is
				authorized to be appropriated to carry out section 658H $75,000,000 for fiscal
				year 2008 and each subsequent fiscal
				year.
						.
				(b)Conforming
			 amendments
				(1)ReservationsSection
			 658O(a) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C.
			 9858m(a)) is amended—
					(A)in paragraph (1),
			 by striking under this subchapter and inserting under
			 section 658B(a); and
					(B)in paragraph (2),
			 by striking under section 658B and inserting under
			 section 658B(a).
					(2)AllotmentsSection
			 658O(b)(1) of such Act (42 U.S.C. 9858m(b)(1)) is amended by striking
			 under section 658B and inserting under section
			 658B(a).
				
